Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 11/15/21 has been entered.  Claims 1-20 are pending examination, claim 21 withdrawn.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 14-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (JP 2008-249450; hereafter Takeda).
Claim 1: Takeda teaches a method for fabricating a composite component for horology or jewelry (See, for example, abstract, Fig 1-12), wherein the following steps are performed in order:
in an initial preparation operation, making: 
a base (11) from a first material, with at least a first apparent surface intended to remain visible (such as surface depicted on underside /bottom, which would each remain visible, such as during 
at least one structure from a second ceramic material or sapphire or an at least partially amorphous material (such as shell (organic ceramic), ceramic, sapphire or glass) (12)), with a second apparent surface (such as upper surface of (12) and at least a second support surface (bottom surface of (12)) complementary to said first support surface, and comprising at least one through bore over the entire thickness of said structure, or wherein at least one through bore is machined over the entire thickness of said structure during a first machining operation (such as bores subsequently housing legs (52))(See, for example, abstract, Fig 1-12, [0025-0026]); 
at least one insert (50/52) made of a third material, for each said through bore, and arranged to fit together in a complementary manner with said through bore (see, for example, Fig 1-12, and [0024-0026]); 
in a first assembly operation, bonding said base and each said structure to each other, with each said first support surface and each said second complementary support surface bearing against one another (See, for example, abstract, Fig 1-12, [0022], [0025])); 
in a second assembly operation securing each said insert with its respective through bore, wherein, during said initial preparation operation, at least one said stepped insert is made to abuttingly engage with said through bore, with said second apparent surface provided in said structure which carries said insert, and with an upper surface of the first apparent surface (“upper” is interpreted as the surface of 11 depicted on underside / bottom of the figures)  (See, for example, abstract, Fig 1-12, [0026]).
Claim 5: Takeda further teaches after said first assembly operation or after said second assembly operation, at least one transfer operation is performed by affixing and bonding at least one decorative 
Claim 14: Takeda further teaches wherein, during said initial operation  at least one said structure is made with at least one machined receiving surface (such as one of the other bores) for receiving at least one said decorative element (such as one of the other “50” inserts / decorations) (See, for example, Fig 1-12, abstract, [0025]).   
Claim 15: Takeda further teaches wherein, during said initial operation, at least one said structure is made with at least one hollow housing for receiving an intermediate decoration layer (such as one of the other “50” inserts / decorations) in a colored material (such metal) different from the material of said structure (such as light transmitting shell or sapphire) (See, for example, Fig 1-12, abstract, [0023-24]).   
Claim 19: Takeda further teaches wherein at least one said apparent surface (such as 1st  or second apparent surface) is recessed or protruded with respect to said first support surface) (see, for example Fig 1-12). 
Claim 20: Takeda further teaches wherein said component is a timepiece component further fabricated to form a dial (See, for example, abstract, Figures 1-12). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Kohli (US 3,433,013; hereafter Kohli).
Claim 2: Takeda teach the method of claim 1 (above), appear to depict alignment of the inserts in their figures (See, for example, Fig 1 and 3) but they are silent as to operations to achieving such alignment, so they do not explicitly teach after said second assembly operation a second machining operation is performed with geometrical alignment of the upper surfaces of said inserts in order to align them on a same plane. Kohl teaches a method of positioning inserts on a timepiece dial (see, for example, abstract, Figures).  Kohl further teaches wherein a machining operation (pressing / shaping) is performed against a planar surface to attach / align a plurality of inserts simultaneously onto / through a dial (See, for example, Fig 6-8, col 1 line 63-col 2 line 35).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated after said second assembly operation a second machining operation is performed with geometrical alignment of the upper surfaces of said inserts (“upper surfaces” of said inserts is interpreted as topmost surface of the inserts as depicted in the figures of Takeda) in order to align them on a same plane since planar alignment is depicted, and since it would predictably achieve the desired aesthetic, further when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Claim 3: Takeda and Kohl teach the method of claim2 above, wherein Kohl teaches wherein during said second machining operation said upper surfaces of said inserts are aligned on a same plane (see, for example, Fig 7-8.).  Kohl further teaches wherein hour indicia inserted through the dial are prepared at the same thickness (See, for example, Fig 8).  Further considering the basis of operation of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Fujii et al (US 6,310,836; hereafter Fujii).
Claim 9: Takeda teaches the method of claim 1 (Above) and further teaches wherein the first material of said base is chosen as plastic resin or any other transparent or translucent material (See, for example, [0022], [0043]); but is silent as to particular material alternatives, so it does not explicitly teach a ceramic is chosen as said first material of said base.  Fujii similarly teaches a method of forming a timepiece, and further is particularly concerned with the implementation of a transparent / translucent dial base material to allow for light transmission to reach underlying solar cell (See, for example, abstract, col 6 lines 60-68).  Fujii further teaches wherein such base material of the dial can be plastic or ceramic (See, for example, col 6 lines 60-68).  As both Takeda and Fujii are directed to implanting transparent / translucent dial base materials in timepiece dials, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated ceramic as said first material of said base as it is known conventionally in the art to serve as an alternative to plastic in achieving predictable transparency / translucency to dial members in timepieces, since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference and .

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Bergmann (US 4,403,014; hereafter Bergmann).
Claims 10 and 18: Takeda teaches the method of claim 1 (above), wherein, Takeda has taught the insert is made from a metal (See, for example, [0024]), but it does not explicitly teach the third material comprising an oxidation resistant plating of gold alloy or rhodium / or a platinum alloy is chosen as said third material of at least one said insert. Bergmann teaches a method of forming jewelry / horology components (See, for example, abstract, col 1 lines 52-54).  Bergmann teaches wherein cheap metal components, can be predictably coated, further with gold or platinum alloys, to predictably enhance the articles scratch resistance, shock resistance, and to tailor its overall aesthetic all for a low cost (See, for example, col 1 lines 1- 54, col 9 lines 35-44).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have plated the metallic insert with a gold, rhodium, or platinum alloy during said initial preparation operation as it would predictably enhance the surfaces scratch resistance, shock resistance, and to tailor its overall aesthetic all for a low cost, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  

Claims 6-7, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Ayers (US 4,388,350; hereafter Ayers)

Claim 12: Ayers further teaches wherein after said final coating operation (such as final decorative layer application), in a final machining operation, shape machining operation is performed (redistribution processing, such as application of pressure selectively to coating or scraping, knife application, brushing, patterned die application, or fluid treatment (See, for example, col 2 lines 60-65).
.  

Claims 1, 5, 8, 14, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 3,786,627; hereafter Takagi) in view of Takeda.
Claim 1: Takagi teaches a method for fabricating a composite component for horology or jewelry (See, for example, abstract, Fig 1-3), wherein the following steps are performed:
in an initial preparation operation, making: 
a base (1) from a first material, with at least a first apparent surface intended to remain visible (such as surface depicted on underside / bottom), which would be visible, such as during preparation) and at least a first support surface (such as upper surface of (1), (See, for example, Fig 2); 
at least one structure from a second ceramic material or sapphire or an at least partially amorphous material (such as shell (organic ceramic)) (2)), with a second apparent surface (such as upper surface of (2) and at least a second support surface (bottom surface of (2)) complementary to said first support surface, and comprising at least one through bore over the entire thickness of said structure, or wherein at least one through bore is machined over the entire thickness of said structure during a first machining operation (such as bores subsequently housing legs (7a))(See, for example, Fig 3, col 2 lines 45-50, col 4 lines 50-53); 
at least one insert (7 / 7a) made of a third material, for each said through bore, and arranged to fit together in a complementary manner with said through bore (see, for example, Fig 3, and col 2 lines 45-50, col 4 lines 50-53)); 
in a first assembly operation, bonding said base and each said structure to each other, with each said first support surface and each said second complementary support surface bearing against one another (See, for example, Fig 1-3, col 3 lines 35-38); 

Takagi does not explicitly teach wherein the at least one through bore over the entire thickness of said structure is necessarily present prior to the first assembly operation.  Takeda similarly teaches a method of fabricating composite horology components (See, for example, abstract).  Takeda further teaches the method comprises the assembling of base and at least one second material and an insert through a bore there through (see, for example, Figures, abstract, [0031-0032).  Takeda further teaches wherein a predictable and known alternative to boring through both materials at the same time is that the bores for inserts can predictably be formed in advance of joining the second material to the base (See, for example, [0025]).  As both Takagi and Takeda are directed to methods of forming timepiece dials with inserts through bores in base / second materials, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have formed at least one through bore over the entire thickness of said structure prior to the first assembly operation as such an order of steps achieves the predictable result of preparing such a surface for receiving an insert there through, and additionally, since the selection of any order of performing process steps is prima facie obvious in the absence of new of unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).
Claim 5: Takagi further teaches after said first assembly operation or after said second assembly operation, at least one transfer operation is performed by affixing and bonding at least one decorative element (such as one of the other “7” inserts or alternatively one of the “5” decorations) on at least one 
Claim 8: Takagi further teaches during said initial preparation operation, a copper alloy (brass) is chosen as said first material of said base (See, for example, col 2 lines 1-4). 
Claim 14: Takagi further teaches wherein, during said initial operation (See ordering of boring above) at least one said structure is made with at least one machined receiving surface (such as one of the other bores) for receiving at least one said decorative element (such as one of the other “7” inserts / decorations) (See, for example, Fig 1-3, and col 4 lines 40-53).   
Claim 15: Takagi further teaches wherein, during said initial operation, at least one said structure is made with at least one hollow housing (See ordering of boring above) for receiving an intermediate decoration layer (such as one of the other “7” inserts / decorations) in a colored material (such as plated brass) different from the material of said structure (shell) see, for example (See, for example, Fig 1-3, and col 3 lines 7-11, and col 4 lines 40-53).   
Claim 19: Takagi further teaches wherein at least one said apparent surface (such as 1st apparent surface or second apparent surface) is recessed or protruded with respect to said first support surface (see, for example Fig 1-3). 
Claim 20: Takagi further teaches wherein said timepiece component is fabricated to form a dial (See, for example, abstract, Figures 1-3). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Takeda as applied to claim 1 above, and further in view of Kohli.
Claim 2: Takagi in view of Takeda teach the method of claim 1 (above), appear to depict alignment of the inserts in their figures (See, for example, Fig 1 of Takagi, Fig 1 of Takeda) but they are silent as to operations to achieving such alignment, so they do not explicitly teach after said second 
Claim 3: Takagi in view of Takeda and Kohl teach the method of claim2 above, wherein Kohl teaches wherein during said second machining operation said upper surfaces of said inserts are aligned on a same plane (see, for example, Fig 7-8.).  Kohl further teaches wherein hour indicia inserted through the dial are prepared at the same thickness (See, for example, Fig 8).  Further considering the basis of operation of Kohl wherein pressure is applied uniformly to the back of the dial, while securing a plurality of uniformly distributed inserts, deviations in insert thickness between dial and opposing planar surface would result on non-uniform forces / fixation of the plurality of inserts.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated during an initial preparation operation, each said structure is made with the same thickness, since such thickness uniformity is a known / predictable and desirable aesthetic in the art, and as it would predictably allow for spatial uniformity in the attachment process.

s 4, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Takeda as applied to claim 1 above, and further in view of Bergmann.
Claim 4 and 11: Takagi in view of Takeda teaches the method of claim 1 (above), wherein, Takagi has taught the base of the first apparent surface is made from a metal, further brass or aluminum (See, for example, col 2 lines 1-5), but it does not teach that before execution of said first assembly operation, a first coating operation is performed on at least each said first apparent surface by applying a first layer of a fourth material, further a gold or platinum alloy. Bergmann teaches a method of forming jewelry / horology components (See, for example, abstract, col 1 lines 52-54).  Bergmann teaches wherein cheap metal substrates, such as brass, can be predictably coated, further with gold or platinum alloys, to predictably enhance the articles scratch resistance, shock resistance, and to tailor its overall aesthetic all for a low cost (See, for example, col 1 lines 1- 54, col 9 lines 35-44).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have coated the brass substrate, further with a gold or platinum alloy prior to the first assembly operation as it would predictably enhance the surfaces scratch resistance, shock resistance, and to tailor its overall aesthetic all for a low cost.
Claims 10 and 18: Takagi further teaches wherein during said initial preparation operation, a plated brass is chosen as said third material, but is silent as to the chemistry of the plating, so it does not explicitly teach the third material comprising an oxidation resistant plating of gold alloy or rhodium / or a platinum alloy or a ceramic is chosen as said third material of at least one said insert. As described in the rejection of claim 4 above, Bergmann teaches wherein cheap metal components, such as brass, can be predictably coated, further with gold or platinum alloys, to predictably enhance the articles scratch resistance, shock resistance, and to tailor its overall aesthetic all for a low cost (See, for example, col 1 lines 1- 54, col 9 lines 35-44).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have plated the brass with a gold, .

Claims 6-7, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Takeda as applied to claim 1 above, and further in view of Ayers.
Claim 6-7: Takagi in view of Takeda teaches the method of claim 1 and 5 (above), wherein Takagi is directed to providing decoration / ornamentation to wearable articles like watches (See, for example, col 1 lines 1-6), but it does not explicitly teach after at least one said transfer operation / second assembly operation, a final coating operation is performed wherein said structure and each said decorative element carried by said structure are coated with a surface layer deposition of a transparent treatment material in a PVD or lacquering or zapon varnishing process.  Ayers teaches a method for decorating articles, such as jewelry (see, for example, abstract, col 1 lines 8-26).  Ayers further teaches where the aesthetic of and /or protective properties of the surface of article can be enhanced by application of at least two coatings and a step of redistribution while the final decorative layer is still wet (see, for example, abstract, col 1 lines 8-27, examples).  Ayers further teaches wherein the coating can be transparent lacquers / varnishes (see, for example, abstract, col 1 lines 53-col 2 line 50).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have to have applied final coating operation is performed wherein said structure and each said decorative element carried by said structure are coated with a surface layer deposition of a transparent treatment material in lacquering/ varnishing process, after at least one said transfer operation / second assembly operation as such a coating would predictably enhance the aesthetic / protection of all of the components thereunder (applying the coating following these steps 
Claim 12: Ayers further teaches wherein after said final coating operation (such as final decorative layer application), in a final machining operation, shape machining operation is performed (redistribution processing, such as application of pressure selectively to coating or scraping, knife application, brushing, patterned die application, or fluid treatment (See, for example, col 2 lines 60-65).
	Claims 16-17: Ayers further teaches wherein an acrylic is chosen as the material of said surface layer (See, for example, col 2 lines 21-30).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Takeda as applied to claim 1 above, and further in view of Ito et al (US 2013/0094333; hereafter Ito).
Claim 13: Takagi in view of Takeda teaches the method of claim 1 (above), wherein, Takagi further teaches after said first assembly operation at least one transfer operation is performed in which at least one marking is applied by printing (such as feature 5) to at least one said second apparent surface comprised in at least one said structure (See, for example, Fig 2, col 3 lines 45-49).  But Takagi is silent as to the particular method of printing, so it does not explicitly teach pad printing.  Ito teaches a method forming a timepiece (See, for example, abstract).  Ito further teaches wherein decorations such a names, logos, indicia, etc are predictably provided by pad printing (See, for example, [0084]).  As both Ito and Takagi in view of Takeda are directed to methods of forming timepieces and concerned with printing indicia upon dial plates, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated pad printing as the method of printing as pad printing is known in the art to predictably achieve the printing of fine characters upon the dial surfaces of such timepieces, and since when a primary reference is silent as to a certain detail, .

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. Applicant argues that none of the applied art teaches or suggests an insert that abuttingly engages with said through bore, with an upper surface of the first apparent surface and with said second apparent surface provided in said structure with carries said insert.  As described in the rejections above both Takeda and Takagi each have taught such engagement of all referenced features, although applicant has recited the term “upper”, the examiner notes that no basis as to a point of reference has similarly been assigned to such a term, therefore the “upper” surface of the first apparent surface is interpreted as the surface of 11  / 1 (Takeda/Takagi) depicted on the bottom of the figures therein, thus the insert would abuttingly engage surface a surface.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712